One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(DE) Mr President, I do not know whether what I am going to say still relates to the agenda, but I think that this is the most appropriate time to mention it. One of the consequences of the Treaty of Lisbon is, of course, that the number of MEPs will change, and for Austria this means that two new Members will be joining this House. These Members are ready, they have been elected and it is important that they come here soon.
I would like to ask you what steps have already been taken to enable these Members to take their places here quickly, either as observers or as full Members, or what you intend to do to make this happen quickly.
The first step in this matter should be taken by the European Council. I spoke in the European Council last Thursday and said clearly that it is extremely important for Parliament that the Council take the initial legal steps to enable us to accept the additional Members and to know from which countries they will come. This must be done in accordance with the principles of law, and that step should now be taken by the Council. I am continually appealing for the Council to take the appropriate steps. The next steps, after an initial decision from the Council, should then be taken by Parliament.
(ES) Mr President, I would like to condemn in this House the continual provocations, abuses of power and threats by the President of Venezuela, Hugo Chávez. With his dictatorial method of government he is threatening, among other things, freedom of expression in Venezuela and democratic order in Latin America.
President Chávez has closed down thirty radio stations and some television channels. He is threatening and punishing journalists in Venezuela because they do not support his autocratic regime.
Because of all this, Mr President, it should also be pointed out that while there are power cuts, water shortages and food shortages in Venezuela, and poverty is continuing to grow due to poor management by the Chávez Government, the Venezuelan tyrant is trying to cover it all up by blowing up border bridges and threatening Colombia. He is praising international terrorists and aligning himself with the despotic dictators of the world, and his words and speeches are continual provocations and war cries aimed at destabilising the American continent.
This is why Parliament, which is always committed to freedom and democracy in any part of the world, must strongly condemn the autocratic and dictatorial policies of Hugo Chávez in Venezuela.
(FR) Mr President, I would like further details on the consequences of the 40% reduction in world fishing quotas of tuna.
On 15 November in Recife, the International Commission for the Conservation of Atlantic Tunas (ICCAT) decided that all contracting parties must reduce their fishing capacity by at least 40%. This measure means that the world fishing quota of blue fin tuna will reduce from 22 000 tonnes currently to 13 500 tonnes in 2010.
Indeed, the ICCAT Member States decided to target overcapacity of their fishing fleet in order to halve it by 2011. The fishing season for tuna seiners will also be reduced to one month, with no possibility of extension. These measures, which are necessary for preserving the species and which will be transposed into European Union legislation, will endanger the activity of European fishermen.
I would like to know what action is envisaged to support the fishermen's livelihood and to halt plans to reduce the fleet. What measures have been taken to reduce the very significant socio-economic consequences of transposing these ICCAT decisions into EU legislation?
(RO) As is well known, the implementation of the strategies and operational programmes for the 2007-2013 period is still in its initial stages, and Romania has the opportunity for the first time to benefit from EU funds as part of the cohesion policy. The regional development policy is one of the European Union's most important and complex policies. Its objective must be to reduce the existing economic and social disparities, but in different regions of Europe.
I would like to mention the efforts made by all Member States to integrate the general priorities of the cohesion policy as part of the operational programmes. However, I believe that the European Union must adopt a strategic role so that the operational programmes can be implemented as quickly as possible in all Member States, thereby promoting the measures intended to consolidate its institutional capacity according to the specific needs of each Member State.
Mr President, I would like to denounce the deep economic crisis that the Catalan and the European nut sector have been suffering for several years. The continuous fall of nut prices threatens the future of our European producers.
I would like to warn you about the non-interventionist policy of the Turkish Government. There are 500 000 tonnes of nuts stored by the Turkish public body for nut purchasing. This body wants to sell off these 500 000 tonnes of nuts in January 2010. In the light of what the Turkish authorities said at a bilateral meeting with the European Union on 2 October 2009, such a situation would seriously damage European producers, with a new dramatic drop in nut prices.
I asked the European Commission about this question two months ago, but none of the existing special safeguard provisions will be applied to protect our producers. These are the worries I wanted to share with you.
(RO) Mr President, ladies and gentlemen, as you are aware, Romania would like to become part of the Schengen area from 2011. With this in mind, it has submitted to a number of assessments, five to be exact, four of which have already been completed.
I would like to remind you in particular of the evaluation of the maritime border, which was rated so highly by the Schengen experts that Romania has even been presented as a model of good practice. However, we have one more test to undergo, and I am sure that we will come through it successfully.
Taking the example provided by Romania, I am proposing to you that we look at the expansion of the Schengen area in a more optimistic light. In other words, we should no longer regard this process as a threat to the security of our borders, but rather as an opportunity for strengthening cooperation between Member States in the area of justice, freedom and security.
I am pleased to note that these ideas also feature in the Stockholm Programme adopted last week by the European Council. This programme regards the extension of the Schengen area as a priority for the European Union's internal policy.
(ES) Mr President, in Honduras, as everyone knows, there was a coup d'état on 28 June. Almost six months have passed, and Parliament has still not found time to condemn this coup. What is more, MEPs from the Group of the European People's Party (Christian Democrats) and the European Conservatives and Reformists have visited the country to endorse the consequences of this coup d'état by their presence. Through their support, they were confusing the European Parliament with the political groups and endorsing elections run by a de facto Government that were held under conditions that did not guarantee their legitimacy.
A perverse precedent is being created through the coup in Honduras, as from now on, moderate, temporary, relatively bloodless coups are going to be not only accepted by the continental right, but actually applauded and encouraged by the European and North American right. What has happened in Honduras is extremely regrettable!
Mr President, I want to deplore the deeply worrying decision of the Turkish Constitutional Court on Friday to close the Democracy Society Party, which represents largely Kurdish interests, and to ban from politics its leading MPs. This is a very retrograde step and will be used as a pretext to return to violence by extremists. It closes off the democratic political option which the Prime Minister, Mr Erdoğan, has said he wants to pursue.
One of the problems is that the AK Party Government has failed to reform the very law which was used to close the Democracy Society Party - in fact, the law under which the AK Party itself almost got closed. So this is not in the interests of the Government of Turkey or its people.
The ALDE Group will be calling for a plenary debate on this subject as early as possible in the new year because it is a really bad step backwards for Turkey.
Mr President, we all know the importance of recycling, and it is a given fact we would expect our paper to be recycled, once used.
I recently visited a printing company in my constituency of London, where I found out more about ink-jet printing. The complicated process used to recycle ink-jet paper makes it an expensive operation, and the use of additional bleach means it is not environmentally friendly. The ink cannot be separated easily from the paper, which means that much of today's printed matter cannot be recycled.
Companies such as the one I visited in London that use other forms of printing which are environmentally friendly need to be encouraged and incentives offered to make the process economically more even-handed. I would like to see a market-driven solution supported by Member States, a solution where the industry self-regulates with a code of practice, taking the lead in environmental agendas.
Nevertheless, the EU has an important role to play in promoting awareness of these issues and supporting alternatives to ink-jet printing when and where appropriate.
(EL) Mr President, I asked for the floor in order to draw the attention and awareness of the European Parliament to an aspect of immigration policy which relates to unaccompanied minors and child rights, an issue which needs to be addressed by the Union as a whole and not only by the countries of entry, such as Greece.
As you well know, under Community legislation, every request for asylum or residence must be examined in the Member State first entered by the applicant, regardless of his or her actual destination.
This places a burden on the structures in the entry country and works against the rights of applicants being dealt with en masse under the briefest of procedures. They are often sent on with no guarantee that their rights and life will be respected or remain in the country with no protection or social care and, as a result, in the case of children, they fall victim to abuse and exploitation by various gangs.
I believe that, as the European Parliament, we should work to change and adapt Community and national legislation, so that unaccompanied minors reach the country which is their final destination, are not deported, and are ensured a dignified and safe stay in the European Union.
(EL) Mr President, last week, I had meetings with various politicians from Arab states, namely the Emirates, Egypt and Jordan. I should like to convey their concern about Iran's nuclear programme.
I met Israelis who are extremely concerned and their main concern is the support which Turkey is currently giving Iran. They asked what the European Union's official position was on support by Prime Minister Erdoğan to the Tehran administration and about the statements by Mr Erdoğan that Iran's nuclear programme is for peaceful purposes.
I have to admit that I did not know what our official position is on Turkey's statements and behaviour in terms of Iran's nuclear programme. The progress report says one thing and Mr Erdoğan says another.
(EL) Mr President, the fact that the Commissioner present, Mrs Boel, called a text on the review of the Community budget in connection with the common agricultural policy inadequate at a public meeting of the European Parliament's Committee on Agriculture and Rural Development is a good sign.
In my opinion, under no circumstances should the debate on the financial review anticipate the review of the common agricultural policy for the post-2013 period. We are not simply calling for the ratio of agricultural spending to the overall Community budget to be defined. We are calling, first and foremost, for the agricultural policy that we want to be defined, to finalise the contribution of the agricultural sector to the production of public goods, and then to decide on the resources to be made available for the targets set.
This is the message which I wish to convey and which I wish to impart to Commissioner Boel.
(BG) Mr President, ladies and gentlemen, the free movement of persons is one of the fundamental freedoms of the European Union, and one of the pillars of the Single Market. However, a number of Member States are still continuing to impose restrictions on Bulgarians and Romanians with regard to access to their labour market.
The arguments for maintaining the restrictions are contrary to market logic, especially during a crisis. Even the Commissioner for Employment declared some time ago: 'The right to work in another country is a fundamental freedom for people in the EU'. He is absolutely right too. Maintaining these restrictions against workers from the new Member States creates anomalies in the market and contradicts the principle of non-discrimination which is enshrined in the treaties on which the European Union is founded, thereby tarnishing the European Union's image.
I urge the European Commission to coordinate with Member States the lifting, as soon as possible, of labour market restrictions for Member States which have recently joined. Fellow Members, I am also asking for your support so that we can achieve a truly free market and equal rights for all European citizens.
(FR) Mr President, I would like to come back to a recent event, namely the Swiss vote on minarets. Admittedly, the vote was held in a country outside the European Union, but it clearly concerns an issue that is not unfamiliar to us.
I would like to come back to this event because it also provides an excuse to talk about secularism, and we can never talk enough about secularism in this House. There is an urgent need for the principle of secularism to dominate the organisation of our society. I would like to talk in simple terms here.
Firstly, the opposite principle to secularism is not religiousness and still less spirituality. The opposite principle to secularism is religious communitarianism which lays down regulations and laws that are above civil law and encloses individuals into infra-societal groups.
Our European Union, as a result of its history, is multicultural and multiethnic. It is and will increasingly be so, and only secularism can enable emancipated individuals and their communities to live and thrive.
(ES) Mr President, clinical trials are a benchmark method of clinical research and are considered to be the most reliable source of information on which to base treatment decisions.
I would, however, like to alert the House to the fact that a recent study by the European Society of Cardiology has once again demonstrated that there are serious limitations to this methodology as a result of low levels of participation by women in such trials.
The differences between men and women, in terms of risk factors, disease presentation and response to treatment have been scientifically proven.
The result is that the spectacular achievements in recent years in terms of prevention and treatment of cardiovascular diseases have not been reflected in a significant decline in women's mortality rates.
It is therefore essential that as European institutions, we promote research that is specifically aimed at women, either through their more extensive inclusion in clinical studies, or through designing studies that are conducted exclusively on women.
(NL) Mr President, I, too, wish to talk about last Friday's decision of the Turkish Constitutional Court to ban the Democratic Society Party (DTP), which has resulted in no less than 22 members of the Turkish Parliament being either expelled from the parliament or deprived of their political rights for five years. Unfortunately, these parliamentarians include Leyla Zana, to whom we awarded the Sakharov Prize in 1995. It is already the fourth time that a Kurdish party has been banned; time and again, Kurds endeavour to stand up for the rights of their people under a different name and time and again they are suppressed for allegedly propounding ideas counter to the unity of the Turkish State. Yet the essence of democracy includes freedom of association and freedom of opinion, and so this divests of all credibility the so-called 'democratic opening' initiative launched by Prime Minister Erdoğan earlier this year with regard to the Kurdish question. I should very much like to support Mrs Ludford's call for a debate on this in January.
(FR) Mr President, the following is an extract from a letter written by William Bourdon, Taoufik Ben Brik's lawyer, to Mr Sarkozy, President of the French Republic: 'I have had the opportunity to denounce, as all his Tunisian lawyers have done, the legal farce which has resulted in Taoufik Ben Brik being sentenced, without in-depth examination, to a staggering six months in prison. I can unequivocally and formally attest to the fact that the dossier of the proceedings which led to this conviction was totally fabricated and was based on the personal vendetta of President Ben Ali.
Throughout this year, 2009, he has been unable to travel since the fragility of his immune system is such that he is always at risk of being exposed to serious diseases. I believe that his family have succeeded in bringing him essential medicine, but I am not certain of this. His Tunisian lawyers have only intermittent access to their client, and some are systematically denied any possibility of visiting him. The only time that his wife has been able to see him was for a few minutes a few days ago, and she has been unable to see him again since.'
Mr President, please write to the Tunisian authorities to request the release of Taoufik Ben Brik.
(FR) Mr President, I am going to follow on from Mrs Flautre's speech and invite you to write to the Tunisian authorities.
This year, we are going to award the Sakharov Prize, the symbol of the European Parliament's commitment to human rights. We have a partnership agreement with Tunisia which contains many provisions relating to democracy and human rights.
Nevertheless, the presidential elections in Tunisia have just been held in lamentable conditions that are unworthy of the provisions contained in the agreement with the European Union. We cannot remain silent. Human rights defenders in Tunisia are being scorned, arrested and humiliated. This can go on no longer.
That is why, Mr President, I urge you to write to President Ben Ali and to call, in particular, for the release of Taoufik Ben Brik, a committed journalist whose only crime has been to criticise the so-called democracy in Tunisia.
(IT) Mr President, ladies and gentlemen, I had requested that the picture of a young Iranian woman, Neda Agha-Soltan, be displayed in Brussels alongside that of Aung San Suu Kyi.
Mrs Soltan was killed as she was seeking freedom and transparency in Iran and has become a symbol for freedom and, above all, for women fighting for freedom. My request has been signed by 75 Members and five political groups. I believe that it is particularly important that it is granted, especially at the current time, as Ayatollah Khamenei in Iran says that he intends to repress any kind of protest and any kind of opposition. I hope that my request is granted.
Mr President, along with the approaching winter season, the threat of a new gas crisis is emerging from the east. A few weeks ago, Prime Minister Putin made it clear to us that Russia may again violate its gas-supply contracts with EU Member States. To avoid this, he called on the EU to lend as much as EUR 1 billion to Ukraine in order for it to be able to fulfil its gas-transit commitments. So we may expect another round of strange political play directed by our Russian partner. This is unacceptable.
Although particular Member States are concerned by this on different levels, the EU will have to take unified measures and adopt an assertive standpoint on this crucial issue on principle, out of solidarity. Moreover, this is a signal to speed up our new projects for the diversification of long-term energy supply so that Russian influence can be minimalised.
(SK) Mr President, ladies and gentlemen, the entry into force of the Lisbon Treaty has also had a favourable effect on the conditions for further expansion of the EU. Nobody can now argue any longer that the Union lacks the institutional capacity for expansion and decision making, as this is now in place.
There are no reasons, therefore, for delaying or hindering the process of further expansion. This applies particularly to the Western Balkans region. There have recently been intensive and generally positive developments in the region. The reports published recently on progress in the individual countries confirm this, as does the EU expansion strategy for 2010 published by the Commission.
Together with the introduction of a visa-free regime for entry into the Schengen area, a real chance is arising for the countries of the region to make progress on their European path. It is up to them to make use of it. The EU too, however, must not dither but must proceed responsibly and rationally, fully respecting the circumstances and the European Parliament must play an active role.
(SL) This week, overnight from Friday to Saturday, after more than two decades, the citizens of the Former Yugoslav Republic of Macedonia, Serbia and Montenegro will finally again be able to enter the European Union without a visa. That will be a great day and an opportunity for celebration.
However, I would like to use this opportunity to call once again on the European Commission and the Council to do everything possible to lift the visa requirement for the citizens of Bosnia and Herzegovina and Albania as soon as possible. We must not allow any new divisions in the Western Balkans or lose any time, particularly to the detriment of the younger generation. It is hard to believe that the majority of young people in these countries still know nothing about the European Union.
Our responsibility is to tear down the new visa walls which came into existence in the Western Balkans after the fall of the Berlin Wall. This also goes for the population of Kosovo. The Western Balkans needs a clear European perspective. Let us not give in to unfounded fears.
(RO) Mr President, ladies and gentlemen, two really historic events have marked the end of 2009: the Treaty of Lisbon's entry into force and the Copenhagen Summit.
I would like to use my speech to express my satisfaction with regard to the way in which the European Union is proving, at the moment, to be the main actor when it comes to finding viable solutions in the combat against climate change. I am similarly pleased that Member States have managed to reach agreement at all and present a common position, even though reaching agreement among the 27 Member States is no easy task.
The outcome will perhaps not match up to our ambitions and expectations, but the decision made by the European Union Member States to offer EUR 7.2 billion to the developing countries is all the more important as these countries are in urgent need of financial support. It is also possible that this example could encourage the other UN countries to take the same action.
The fact should also be applauded that even the countries in the European Union which have been severely affected by the financial crisis to date have expressed their solidarity, made an effort and are going to make a contribution, even if it is only a token gesture by some of them, as an indication of their commitment to the battle against global warming.
(EL) Mr President, may I start by expressing my full solidarity with the fight by the trade unionists in the European Parliament and wishing them every success.
A massive wave of anti-labour measures is being unleashed by the Greek Government and flexible forms of work are being made the rule and imposed across the board. The social security system is also being decimated and wages and pensions are being frozen.
The Greek Government, the European Union and the representatives of capital are trying to terrorise workers by brandishing the bugbear of Greece's budget deficit and public debt. They are engaging the workers in social dialogue, which is a set-up, in order to force them into consent, limit their justified anger and divert grassroots reaction.
The first response to the anti-grassroots attack by the government and the European Union will be the national strike on 17 December announced and organised by the All Workers Militant Front (PAME). They are demanding measures to satisfy modern grassroots requirements which can only be met by a united front of the working classes, the poor and middle classes in the towns and countryside, to confront and overthrow the anti-grassroots policy of the European Union.
(DE) Mr President, on 8 December, the ESDP mission, Operation Atalanta, celebrated one year of existence. According to the Swedish Presidency, the operation has demonstrated its ability to counter piracy effectively and there has been a significant fall in attacks. That last statement, however, is highly questionable.
According to a report by the International Maritime Bureau, in the first nine months of 2009, there were more attacks in total than in the whole of 2008. The number of armed attacks also rose by 200% overall. The financial efficiency of this operation is also highly questionable. The cost of damage caused by piracy in this region is estimated to be USD 200 million in total, whereas the EU and its Member States are investing USD 408 million per year.
The new planned ESDP mission in Somalia, once again, will not get to the root of the problem, but merely deal with the symptoms. What would really be worthwhile would be for the EU to set up an effective coastal watch to prevent illegal fishing ...
(The President cut off the speaker)
(FR) Mr President, the SESAR programme, which aims to modernise air traffic management in Europe, is a major project.
How is the Commission going to prepare for the forthcoming SESAR deployment phase and, in particular, for the financing of this programme, which is essential both for the environment and for our scientific and technical standing? Will the Commission follow the recommendations of the 2007 report, according to which a highly qualified individual should ensure political monitoring of this programme? Indeed, a number of obstacles will have to be overcome - of a legal, psychological and technical nature - to unite national airspaces and to succeed in getting controllers from the various countries to work together.
If Europe is not able to create a single airspace, how will it be able to build a strong political union?
(HU) Mr President, given that both you and the Commission expressed your intention to monitor the implementation of Slovakia's national language law, I would like to draw your attention to the following points. The government has published the implementing provision, which not only overrides laws, but also introduces further restrictions. The implementation proposal specifies that the law's legitimate purpose is solely to protect and support the national language in official dealings, as well as to protect the rights of users of the national language. It states that, in the case of natural persons and legal entities, the protection of these rights has as its legitimate aim interference with fundamental rights and freedoms. It is therefore glaringly obvious that this is a reference to the rights and freedoms of persons belonging to minorities. The implementing measure also points out that, regardless of whether the proportion is above or below 20%, the minority language can only be used anywhere if a third person who is present agrees to this. I think that this absurdity is unacceptable in Europe.
(PL) Mr President, at the last EU-Russia Summit, the parties signed a memorandum on the principles of an early warning mechanism on energy matters. The European Commission hopes that in future, this will allow us to avoid an energy crisis similar to the one we experienced at the beginning of the year, when the dispute between Russia and Ukraine over the supply and transit of gas resulted in Moscow cutting off the supply of gas for nearly three weeks, effectively paralysing several European countries.
The approaching winter and the associated increase in gas consumption mean that we have to develop principles which should govern the European energy market. The European Union must understand that breaks in gas supply are not only a threat to the economy, but they also threaten the foundations of European integration, which, strengthened by European solidarity, support the free market. I also hope that this winter will not have to be a test of the truth of the declarations made, and of whether solidarity is an insignificant, empty word or a real guarantee of cooperation between Member States of the European Union.
Mr President, as you probably know, Romania has recently concluded a two-year period in which different elections were held every six months. The last electoral consultation was presidential and was won by the current president with the very narrow margin of 70 000 votes, coming mainly from the diaspora.
What bothers me as a citizen is that, during the entire electoral campaign, I was not able to post anything critical of the current president on my blog, the Europolis, while public access to my blog was interrupted altogether. I consider this unacceptable, both because it represents censorship of the right to free speech and because it shows that the Internet, too, is controlled by those in power and/or their supporters.
All in all, it is regrettable that, 20 years after the revolution, in which many people died so that democracy would take firm root, such attitudes are tolerated - possibly even encouraged - by those who temporarily enjoy the fruits of democracy, being elected to power even with such narrow margins.
(FR) Mr President, since 2007, rail transport of goods has undergone a wholesale liberalisation of supply. Operators that do not have a public-service mission will, from now on, face increased competition.
In many countries, this means an increase in supply in the most profitable segments of the market, namely combined transport and full-train transport. By contrast, transport by the single wagon load technique is of little interest for private companies given its very limited profitability.
If we really want to develop rail freight as the driving force behind sustainable mobility, it is essential to support single wagon load transport. Otherwise, transport will transfer entirely to the road, which would run counter to our aims in terms of reducing carbon dioxide emissions. Supporting single wagon load transport must therefore be considered a public-service mission since it is an integral part of a sustainable mobility strategy.
In the context of the European Commission guidelines describing the conditions for state intervention, we believe that it is entirely possible to include support for single wagon load transport, whether in the form of compensation for public-service obligations or in the form of aid for ...
(The President cut off the speaker)
(ET) Mr President, I would like to talk about a very practical but, for my home country of Estonia, an extremely important subject. A few years ago, the three Baltic countries - Estonia, Latvia and Lithuania - essentially lacked any railway link with Europe. The actual infrastructure was in a bad state and it was used very little. Since then, there have been positive developments, both in renovation of the present railway and in carrying out studies in order to construct railways conforming to European standards. In order to implement Rail Baltica - the name by which we know this project - it is extremely important that both the European Parliament and the European Commission show considerable support for the Rail Baltica project, despite the fact that the population of this region is not exactly the biggest, and the financial situation facing the Baltic States is dire.
This project is important not only to ensure a normal railway link, but it will also have a considerable effect on all three countries with regard to regional and social policy. Estonia, Latvia and Lithuania need a railway link with Europe, both for economic reasons and to keep environmental economy in focus, because rail transport allows for larger cargo loads to be transported with less pollution. At this moment, the main link is the Via Baltica...
(The President cut off the speaker)
(DE) Mr President, I would like to say a few brief words about two subjects. Firstly, the question of equal treatment is linked, with the same level of urgency, to the outstanding problem of the equality of men and women. It ought to be a given that men and women of equal calibre with the same qualifications and in the same position should receive the same pay. In Austria, everything is turned on its head, because the better qualified women are, the worse their advancement is compared to their male colleagues with the same qualifications. Very recent figures show that women's disadvantage increases with age, for example, women over 60 earn around 34% less than their male colleagues.
Secondly, I would like to make the comment that children require protection. I would have liked to have seen the UN Convention on the Rights of the Child enshrined in the Austrian constitution. I hope that this discussion will soon be taken up once again in Austria and that it will have a positive outcome.
(RO) I am delighted to announce in this House that Mr Traian Băsescu has been reconfirmed as President of Romania. Our accession to the European Union in 2007 took place during President Traian Băsescu's first term of office and thanks to his direct contribution. A new mandate will allow the president to continue with the reforms and full implementation of European norms and values in Romania.
In the wake of these presidential elections, a single conclusion can be drawn: presidential elections, which complied with stringent international requirements, have passed off in Romania, as was also confirmed by the OSCE observers, as well as by the decision of the Romanian Constitutional Court and the recounting of void votes, after which the incumbent president increased his lead over his opponent.
We believe that President Băsescu's democratic victory, supported by the Liberal Democratic Party, also marks a victory for the Group of the European People's Party (Christian Democrats). Our colleagues in the PPE Group, headed by Wilfried Martens and Joseph Daul, expressed their support for President Băsescu, which we thank them for once again.
(RO) During the second quarter of 2009, the revenues of the 27 Member States amounted to 43.9% of GDP, while their expenditure was 49.7%. During the same period, at EU27 level, taxes and social contributions amounted to approximately 90% of Member States' general revenues, whereas social welfare costs were only 42.2% of GDP. The 27 Member States' budget deficit grew from 0.8% in the second quarter of 2008 to 5.8% in the second quarter of 2009. During the same period, the employment rate dropped by 2% and industrial production by 10.2%. The sectors most affected were construction, agriculture, industrial production, trade, transport and communications. I believe that it is imperative for the future European Commission to present a programme of work focusing on economic development, reducing unemployment and guaranteeing decent living conditions.
(SV) Mr President, anti-Semitism is spreading across the world, even here in Europe, within the EU. Surely it goes without saying that the European Parliament must get to grips with this hydra - which is becoming increasing prevalent and widespread - and try to nip it in the bud.
It must also be made clear that, of course, the policy of the state of Israel can be criticised - just as any other state can be criticised, because no state functions perfectly. However, the state of Israel's policy is a separate matter to anti-Semitism.
I assume that the European Parliament will vigorously oppose any tendency towards anti-Semitism. At the moment, these tendencies are frequent and widespread.
(PT) Mr President, the issue I am bringing to the House's attention today concerns VAT arrangements for Portuguese farmers. According to Community legislation, there are three possible schemes: the general scheme, with organised accounting; the option of the scheme for small and medium-sized enterprises; or the flat-rate scheme in which there is no repayment but there is a right to compensation. Unfortunately, ever since Portugal joined the EU, this right to compensation has been 0%.
Infringement proceedings are currently being brought against the Portuguese State. This form of taxation affects approximately 18 000 farmers in relation to 5.3% of their sales. I should like to make it quite clear that a way needs to be found to make Portuguese legislation conform to the Community acquis.
Colleagues, we have come to the end of the one-minute speeches. I would like to explain that I have a lot of names on the list - at least twice as many as we have time for. Today we had more time than usual, but you must remember that if someone spoke in the one-minute speeches last time, one month ago or two months ago, then they will not have as much chance of speaking again today. We must pay attention to those who have not spoken at all. I am sorry but those are just the rules. On the list I have the names of twice as many Members as it is possible to take. I am very sorry that not everybody could take the floor.
Mr President, I appreciate what you say, but the fact that you have got twice the number of names of Members who want to speak shows you how important this particular part of our job - representing our people - actually is.
Could I perhaps ask you to take this back and look at some other way whereby we would not sit here for one hour and then not be called because - and I am not complaining, I know it is a difficult task you have - at least then we could be told not to turn up this week, or whatever. You would decide beforehand how many you were going to take, and the rest of us could then come back the next time or raise our points in another way. I think, rather than waste the time of Members, it might be good.
I think there is always a reason to sit with us and to listen to the discussions. I do not think we should speak in such a way. Today, almost everybody who did not speak during the last part-session was able to take the floor.